DETAILED ACTION
                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.


                                             Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file. 
                                                                       
		     Specification
	The specification is accepted. 

			       Drawings
	The formal drawings are accepted. 

                                    Allowable Subject Matter 
	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: 					 
	Prior art of record (Casado et al., “U.S. PN: 9,075,904) teach referring now to FIG. 3, an embodiment including instances of vulnerability logic to estimate a soft error vulnerability in which vulnerability logic is associated with portions or segments of cache lines,  referred to as cache elements, that may be individually modified or otherwise accessed by processor and each 
Prior art of record (Toba, US 20130132056) teach a simulation apparatus comprising: a discrete events simulation section to perform a discrete events simulation of components of a configured model as defined based on attribute information that is information on parts of the components of the defined configured model and connection information showing a connectional relationship among the components of the defined configured model; and a soft error rate computation processing section to compute a soft error rate of the defined configured model based on a simulation result of the discrete events simulation section and data on soft error rates in the attribute information (see paragraph [0019]).

As per claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “executing a first instance of a simulation for a memory over a first window of time, the simulation including a computation that performs write operations and read operations across a plurality of entries of the memory; in succession with the first instance of the simulation, executing a second instance of the simulation for the memory over a second window of time; during the second instance of the simulation, logging, for each entry of the plurality of entries of the memory, an initial access made to the entry, the initial access being one of a write operation or a read operation; selecting, as a subset from the plurality of entries, each entry of the plurality of entries where the initial access made to the entry is the write operation; and indicating a diagnostic coverage for the simulation as a ratio of a number of entries in the subset to a total number of entries in the plurality of entries”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 7 and 14 include similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                                
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.                       
                               Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/
Primary Examiner,